Citation Nr: 1642693	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  15-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Jurisdiction of the claims is currently with the Boston, Massachusetts RO.  

The Board notes that it appears that a claim for service connection for a knee disability was filed in April 1998.  In correspondence dated in September 1998, the Boston RO noted that the Veteran had filed an original compensation claim for benefits.  The letter requested that the Veteran submit a VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  It does not appear that the Veteran submitted the VA Form 21-526 in 1998 nor does it appear that this claim was adjudicated in 1998.  Consequently, although the November 2013 rating decision indicates that the claims for entitlement to service connection for a right knee disability and bilateral hearing loss were reopened claims, the Board will adjudicate the claims on a de novo basis on the merits, rather than as a petition to reopen.  

The Veteran also appealed the issues of entitlement to service connection for a left knee disability and tinnitus.  However, those issues were granted in a June 2015 rating decision and are therefore not currently before the Board.  

Finally, the Veteran requested a hearing before the Board when he submitted his VA Form 9 in July 2015.  In correspondence dated in June 2016, the Veteran was advised that he was scheduled for a hearing in July 2016.  The Veteran's representative indicated that the Veteran no longer desired a hearing and a written statement would be provided.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right knee disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss is not causally or etiologically related to his military service to include any noise exposure therein.


CONCLUSION OF LAW

Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained and associated with the claims file.  The Veteran was advised in a letter dated in August 2013 that his service treatment records were not available.  

VA will make as many requests as are necessary to obtain relevant records from a Federal Department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159 (c)(2).  Here, the Board concludes that such a search would be futile as the numerous searches conducted by VA have failed to locate any additional records.   Therefore, an additional remand is not necessary to seek any treatment records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

The Board acknowledges that when Federal records are unavailable, VA has a duty to notify the Veteran either orally or in writing.  See 38 C.F.R. § 3.159 (e).  In this case, the Veteran was advised in an August 2013 letter that his service treatment records were not available and he was requested to supply any records in his possession.  However, no records were submitted.

The Veteran was provided with a VA examination and an etiological opinion was obtained from an otolaryngologist (the reports of which have been associated with the claims file).  The Board finds the opinion from the otolaryngologist to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted or the etiological opinions obtained during the pendency of the appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




Service Connection - Hearing Loss

Historically, the Veteran submitted a claim of entitlement to service connection for hearing loss in November 2011.  The claim was initially denied in an August 2013 rating decision.  The denial was confirmed in a November 2013 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385  do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service treatment records could not be located.  In such cases, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service medical records.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In a case like this in which a Veteran's service records are unavailable through no fault of her own, there is a heightened obligation for VA to assist the Veteran in the development of her claim and to provide reasons or bases for any adverse decision rendered without these records.  See id.  This heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

As noted, the Veteran's service treatment reports are not available in this case.  

The Veteran's DD214 reflects that his related civilian occupation was a stock control clerk.  He received a Korean Service Medal with 1 Bronze Camp Star and a United Nations Service Medal.  The Veteran was noted to have one year, six months, and twenty-seven days of foreign and/or sea service.  

Private treatment records from Fallon Medical Center dated from March 2002 to September 2011 indicate that hearing loss was reported as early as November 2007.  

A statement from K. K., M.D., dated in August 2013, reflects that the Veteran had been under his care since 2002 and had been treated by the Fallon Clinic/Reliant Medical Group since at least 1992.  Hearing loss was listed amongst his active diagnoses.  

At an April 2015 VA audiological examination, the Veteran reported a history of military noise exposure when he served with the Army for two years as a staff sergeant.  He stated that he mainly worked with a PX unit; however, he was exposed to noise from overhead gunfire.  He stated that he saw some combat situations in Vietnam.  Audiometric testing revealed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
60
75
80
LEFT
30
35
45
55
65

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 90 percent in the left ear.  The examiner diagnosed mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  

An addendum opinion was obtained from an otolaryngologist in June 2015.  The examiner opined that considering the advanced age of the Veteran and the configuration of his audiogram, it is more likely than not that the Veteran's hearing loss is manifest from presbycusis, the hearing loss that commonly occurs as part of the process of aging and is less likely than not due to noise exposure that occurred during active duty service more than fifty years ago.  The examiner was unable to provide an explanation for the significant 20-30 decibel conductive component of the mixed hearing loss of the right ear.  

As an initial matter, the Board has determined that the 38 C.F.R. § 3.303 (b) presumptions have not been met.  This is so because following service, the first medical evidence of bilateral hearing loss did not appear until 2007 (five decades after separation from service), when the Veteran was seen at Fallon Medical Center.  Even assuming that the Veteran's hearing loss was manifest as early as 1992 when he began seeking treatment at Fallon Medical Center (which has not been established based on the evidence of record), this finding was still four decades after the Veteran left service.   

As such, there is no medical evidence showing that hearing loss was diagnosed for VA purposes either during service or within a year of service.  Likewise, bilateral hearing loss has not been continuous since service, as it was not shown by audiometric testing at separation physical or for many years thereafter. 

Even to the extent the Veteran would be competent to report diminished hearing acuity at separation, he would not be competent to diagnose hearing loss for VA purposes as such a determination would require both objective audiometric evaluation and also speech recognition testing, which the Veteran could not perform on himself.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Therefore, the 38 C.F.R. § 3.303 (b) presumptions have not been met.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the bilateral hearing loss and the Veteran's military noise exposure.

Here, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's hearing loss disability and his period of service.  The principal evidence weighing against the Veteran's claim is the opinion of the VA otolaryngologist.  As recounted above, the Board obtained a VA examination and an opinion from an Ear, Nose and Throat (ENT) specialist to investigate the etiology of the Veteran's bilateral hearing loss.  Unfortunately, while the VA examiners confirmed that the Veteran did have a hearing loss disability for VA purposes, the ENT specialist provided a well-supported opinion explaining exactly why it was less likely than not that the Veteran's bilateral hearing loss was the result of his military noise exposure.  In providing the opinion, the examiner was fully apprised of the Veteran's reported military noise exposure and provided a complete rationale for the negative opinion. 

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of diminished hearing acuity.  Yet, aside from statements that he was exposed to noise while in service, the Veteran has not provided any extensive descriptions of any changes in hearing acuity during service.

The Veteran is not considered to be competent to offer an opinion concerning the etiology of his hearing loss as such determinations require both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  As such, the Board concludes that the question of the etiology of the Veteran's bilateral hearing loss disability is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

As noted above, the VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's hearing loss.  Based on this conclusion, the evidence is against a finding that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military noise exposure.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim for service connection for a right knee disability can be reached.  

The Veteran was afforded a VA examination for his claimed right knee disability in April 2015.  He reported that he sustained a left knee injury during service.  He did not reference a right knee disability at that time.  However, in a September 2016 brief, the Veteran's representative indicated that the Veteran injured both knees in service but that his left knee injury was more severe than the right knee injury.  The examiner diagnosed the Veteran with degenerative arthritis of the bilateral knees but failed to proffer an etiology opinion for either knee.  VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Consequently, another VA examination with etiological opinion should be obtained with regard to the right knee disability.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination of his right knee disability.  The claims file should be provided and a complete rationale should be provided for any opinion expressed.  The examiner should obtain a detailed medical history from the Veteran.  The VA examiner is requested to address whether it is as likely as not (50 percent probability or greater) that a right disability first manifested in service or within a year after discharge, or is otherwise related to active service, to include the Veteran's claimed knee injuries in service.   

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


